IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 00-60430
                        _____________________



ONNIE S. LEE,

                                                Plaintiff-Appellant,

                               versus

SIMPSON COUNTY SCHOOL DISTRICT;
JACK McALPIN, Superintendent,
Simpson County Schools, Individually
and in his official capacity;
KATHERINE WEATHERSBY, Individually
and in her official capacity as a
member of the school board of the
Simpson County School District;
DONNIE MADDOX, Individually and in
his official capacity as a member of
the school board of the Simpson County
School District; MARSHALL DEAR,
Individually and in his official
capacity as a member of the school
board of the Simpson County School
District; J. O. SMITH, Individually and
in his official capacity as a member
of the school board of the Simpson
County School District; JOHN C. MOORE,
Individually and in his official capacity
as a member of the school board of the
Simpson County School District,

                                                Defendants-Appellees.




_________________________________________________________________

      Appeal from the United States District Court for the
            Southern District of Mississippi, Jackson
                      USDC No. 3:99-CV-81-BN
_________________________________________________________________
                          March 8, 2001

Before FARRIS,* JOLLY, and DAVIS, Circuit Judges.

PER CURIAM:**

     After study of the briefs and consideration of the arguments

made by the parties, we are convinced that the district court did

not err in setting aside the jury’s verdict and granting the school

district’s Rule 50 motion for judgment as a matter of law.

     We reach this conclusion because the record supports the

district court’s holding that the plaintiff failed to rebut the

school’s legitimate, non-discriminatory reasons for hiring James

Crain and Gwen Wilborn.    There is no evidence that the reasons

given were false or otherwise pretextual.

     Accordingly, the judgment of the district court, granting

judgment as a matter of law for the defendants, is

                                                    A F F I R M E D.




     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2